Per Curiam:

The appeal to the Circuit Court of Appeals having been dismissed by that Court for want of a bill of exceptions, and it appearing, and being conceded by the Government, that the review of the Circuit Court of Appeals was by appeal according to the applicable practice prior to the Act of January 31, 1928, as amended (45 Stat. 54, 466), and that no bill of ex*531ceptions was necessary but that a duly authenticated record was required, the petition for writ of certiorari herein is granted, the judgment of the Circuit Court of Appeals is reversed and the cause is remanded to that Court with directions to consider the sufficiency of the authentication of the record, and, if the record be found defective in this respect, to exercise its discretion, if proper application be made, to determine whether an opportunity should be afforded for authentication of the record so that the decision of the District Court may be reviewed by the Circuit Court of Appeals.
Mr. Chauncey F. Eldridge for petitioner.
Solicitor General Thacker, and Messrs. Whitney North Seymour, Harry S. Ridgely, and Wilbur H. Friedman for the United States.